Citation Nr: 1600546	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  14-06 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for the cause of the Veteran's death and, if so, whether the claimed benefit is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active military as a member of the New Philippine Scouts from July 1946 to March 1949.  He died in March 1981; the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A May 2001 rating decision denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The appellant was notified of her appellate rights, but did not complete an appeal of the rating decision or submit new and material evidence within one year of the May 2001 decision.

2. Evidence received since the May 2001 rating decision is not cumulative of the evidence of record at the time of the previous denial and raises a reasonable possibility of substantiating the appellant's claim of service connection for the cause of the Veteran's death.

CONCLUSIONS OF LAW

1. The May 2001 rating decision which denied the appellant's claim of service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2014).

2. Evidence received since the May 2001 rating decision in connection with appellant's claim of service connection for the cause of the Veteran's death is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the application to reopen, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The RO denied the appellant's claim of service connection for the cause of the Veteran's death by a May 2001 rating decision, based on a finding that the cause(s) of death, listed as congestive heart failure, cor pulmonale, and far advanced pulmonary tuberculosis, were not etiologically related to his active service.  The appellant was notified of this decision and of her procedural and appellate rights but did not complete an appeal of this decision nor submit new and material evidence within one year; therefore, the May 2001 rating decision is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Initially, the Board observes the RO determined that new and material evidence has been received, reopened the appellant's claim, and then denied the claim on its merits.  See December 2013 statement of the case.  Even though the RO has reopened the previously disallowed claim, the Board is not bound by such decision.  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The evidence received since the May 2001 rating decision includes additional lay statement submitted by the appellant and on her behalf, and a November 2015 Informal Hearing Presentation (IHP) submitted by her representative.  Significantly, the appellant contends that the Veteran was exposed to radiation during his active service, and her representative cited to a 2002 article which noted that Philippine Scouts were used in occupation duty on Okinawa and some other Japanese islands, and in reconstruction and guard-duty assignments elsewhere.  Such evidence lends support to the possibility that the Veteran was possibly exposed to radiation during service.  Further, the appellant's representative noted that recent medical evidence found that radiation-related heart disease can occur following lower doses that previously recognized.  This evidence was not before VA at the time of the May 2001 denial, and it raises a reasonable possibility of substantiating the appellant's claim by triggering VA's duty to assist.  Therefore, this evidence constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  Consequently, the appellant's claim of entitlement to service connection for the cause of the Veteran's death must be reopened.  However, for the reasons discussed in the remand section below, additional development is required prior to an appellate decision on the merits of the appellant's claim.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened; to this extent only, the appeal is granted.


REMAND

The appellant has claimed service connection for the cause of the Veteran's death as due to in-service exposure to ionizing radiation.  Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in different ways, which have been outlined by the Court.  See Davis v. Brown , 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

Pertinent to the instant case, if a Veteran was exposed in service to ionizing radiation and, after service, developed a "radiogenic disease" within a period specified for each by law (in most cases 5 years or more after separation from service), then the Veteran's claim must be referred to the Under Secretary for Benefits for a determination, based on the extent of exposure, whether there is a reasonable possibility that the disease was incurred in service.  38 C.F.R. § 3.311.

A "radiogenic disease" means a disease that may be induced by ionizing radiation, and includes many forms of cancer.  38 C.F.R. § 3.311(b)(2).  Nevertheless, the procedures outlined in 38 C.F.R. § 3.311 apply to other diseases if the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  In the instant case, the appellant's representative has cited studies finding that radiation related heart disease may occur following low doses of radiation.  See November 2015 Informal Hearing Presentation.  The Board notes the cause of the Veteran's death was congestive heart failure, pulmonary tuberculosis, and cor pulmonale (abnormal enlargement of the right side of the heart).  Given the medical studies cited by the appellant's representative, the cardiac conditions which caused or contributed to the Veteran's death may be considered a "radiogenic disease."  See 38 C.F.R. § 3.311(b)(4).

In all cases where a Veteran is diagnosed with a radiogenic disease which first manifest after service, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a) (2015).  As noted above, the appellant's representative has submitted medical evidence that the Veteran's cause of death may be related to exposure to ionizing radiation.  Therefore, the mere assertion by the appellant that the cause of the Veteran's death is related to exposure to ionizing radiation is sufficient to trigger the duties set forth in 38 C.F.R. § 3.311.

The appellant asserts the Veteran may have been exposed to radiation while serving in Japan, possibly including Hiroshima and/or Nagasaki, or by participation in Operation CROSSROADS and/or Operation SANDSTONE.  Initially, the Board observes that a "radiation risk activity" includes the occupation of Hiroshima and Nagasaki, Japan, during the period August 6, 1945, to July 1, 1946.  As the Veteran did not enter active service until July 5, 1946, the provisions pertaining to the occupation of Hiroshima and/or Nagasaki do not apply.  However, both Operations CROSSROADS and SANDSTONE were conducted during the Veteran's period of service.  It is not currently clear that he was in any way associated with those Operations, however further development is indicated.  Therefore, the provisions applying to participation involving the atmospheric detonation of nuclear devices do conceivably apply.  See generally 38 C.F.R. § 3.309(d)(3) (2015).  

In all cases based upon participation in atmospheric nuclear testing, radiation dose data from the appropriate office of the Department of Defense should be requested.  38 C.F.R. § 3.311(a)(2)(i).  With respect to the instant case, while the appellant asserts the Veteran participated in Operations CROSSROADS and/or SANDSTONE, it is unclear from the record whether members of the New Philippine Scouts participated in these tests.  On remand, the AOJ should seek documentation as to whether such participation occurred.   A search should be made to ascertain if any service personnel records exist for this Veteran.

In other exposure claims, such as the claim of radiation exposure while serving in/near Hiroshima and/or Nagasaki after the occupation period, a request will be made for any available records concerning exposure to radiation including, but not limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  38 C.F.R. § 3.311(a)(2)(iii).  All records obtained will be forwarded to the Under Secretary for Health, who will prepare a dose estimate, to the extent feasible.  Id.  Finally, should exposure to ionizing radiation be established, the appellant's claim must be referred to the Under Secretary for Benefits for consideration.  See 38 C.F.R. § 3.311(b)(1).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request from the National Personnel Records Center, or other appropriate source, documentation regarding the claimed exposure to ionizing radiation, including, but not limited to, the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141).  Attempts should also be made to ascertain whether there are any service personnel records for this Veteran that can be obtained.  All attempts to obtain information should be detailed in the claims folder.

2. Request from the appropriate office of the Department of Defense radiation dose data with regards to the assertion of the Veteran's participation in atmospheric nuclear weapons testing (Operations CROSSROADS and SANDSTONE).  The Department of Defense should be requested to provide any available information regarding the participation of members of the New Philippine Scouts in these atmospheric tests.  If there is evidence that such participation did not occur that should be clearly set out.  If there is evidence of such participation, all pertinent details should be set out.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2015).

3. Following the above, forward the claims folder and any other pertinent documents to the VA Under Secretary for Health for a radiation dose estimate in accordance with 38 C.F.R. § 3.311(a)(2)(iii) (2015), if such referral is indicated by the above development.

4. If it is determined the Veteran was exposed to ionizing radiation, forward the appellant's claim to the VA Under Secretary for Benefits for consideration in accordance with 38 C.F.R. § 3.311(c) (2015), again if the evidence shows such referral is indicated by the above development.

5. After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


